DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/20/2022 in response to the Non-Final Rejection mailed on 12/21/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 30-31 are cancelled.
4.	Claims 29, 38-45, 48-50, 65-70, and 73-81 are pending.
5.	Applicant’s remarks filed on 06/20/2022 in response to the Non-Final Rejection mailed on 12/21/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
6.	The objection to the disclosure for an embedded hyperlink is withdrawn in view of applicants’ amendment to the specification filed on 06/20/2022 to remove said hyperlink.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The rejection of claims 29-31, 38-44, 39-40, 73-77, and 81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims.
Claim Rejections - 35 USC § 112(a), or First Paragraph
8.	The written description rejection of claims 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 30-31.
9.	The scope of enablement rejection of claims 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 30-31.
10.	The written description rejection of claims 29, 38-35, 48-50, 65-70, and 73-81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 29, 38-44, 73-77 and 81 are drawn in relevant part to in relevant part to a method of detecting in a biomass material, at least two lignocellulosic polymers that are different from one another, the method comprising contacting one or more lignocellulosic polymer detection probes with the biomass material wherein the one or more lignocellulosic polymer detection probes comprises a plurality of probes comprising at least a first probe and a second probe, wherein the first probe comprises a first carbohydrate binding module (CBM) and a first reporter module, and the second probe comprises a second CBM and a second reporter module, wherein the first CBM and the second CBM are different from each other and first reporter module and the second reporter module are different from each other, and the first CBM and the second CBM each specifically binding to a different lignocellulosic polymer and the first reporter module and the second reporter module each comprising a respective fluorescent protein having a fluorescent spectral profile unique to a respective lignocellulosic polymer of the at least two lignocellulosic polymers, wherein the plurality of  proves are not an antibody or a fragment thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited and the structure of the detection CBMs that can specifically bind to any lignocellulosic polymer is structurally unlimited.  
	Claims 45 and 48 are drawn in relevant part to a method of determining the effectiveness of an industrial treatment on pulp or a paper product comprising:  contacting a lignocellulosic polymer detection probe with a biomass material said lignocellulosic polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	Claims 49-50 are drawn in relevant part to a method of determining a physical property of pulp or a paper product comprising contacting a lignocellulosic polymer detection probe with a pulp or paper product, said lignocellulosic polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	Claims 65-70 and 78-80 are drawn in relevant part to a method of detecting a polymer, the method comprising contacting a polymer detection probe with a material, said polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof. The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	In this case, the specification discloses the following reduction to practice of representative species of the genus "CBM binding to one or more lignocellulosic polymers", “lignocellulosic polymer detection probe” or “polymer detection probe” as encompassed by the claims (i.e. polypeptides comprising the amino acid sequence of SEQ ID NOs:  2, 6, 8, 10, 12, 14, 16, 18, 20, and 22 that bind cellulose).  There are no other drawings or structural formulas disclosed of probes capable of binding any lignocellulosic polymer encompassed by the claims.  The claims are sufficiently broad to encompass any polypeptide that can interact and specifically bind to any polymer and encompasses other molecules that are not polypeptides, such as any small molecules.  There is no prior-art or disclosed teaching regarding which of the amino acids can vary in the probes by either conservative or non-conservative substitutions and still result in a probe that can specifically bind to any polymer and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO:  2, 6, 8, 10, 12, 14, 16, 18, 20, and 22 that bind cellulose to have the claimed activity. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.  There is no general knowledge in the art about polymer probes that general similarity of structure confers the desired activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:  2, 6, 8, 10, 12, 14, 16, 18, 20, and 22 that bind cellulose as being representative of all probes capable of specifically binding any polymer as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 14 of applicants’ remarks, applicants in summary contend that as recited in the pending claims, the methods of the present invention each recite details of the polymer detection probe utilized in each of the methods.  Applicants contend and provide additional evidence that the binding properties of CBMS have been recognized and extensively studied and the claims are referring to limited structure and one skilled in the art would quickly and easily recognize the structure required of the claim.  Applicants contend that the Office is improperly reading limitations contained in the specification into the claims and contend that the claims do not encompass variant CBMs as alleged by the office.
	These arguments are found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of binding modules and modifications to CBMs that can bind to any polymer is highly variant and not limited to those disclosed in the specification.  As stated in the rejection above, the specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.  MPEP 2173.01.I states “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)”.  In the instant case, paragraph 0061 of the specification sets forth what the term CBM is intended to encompass.  The examiner’s interpretation of the term “CBM” as it is recited in the claims is consistent with how the term is described in the specification.
11.	The scope of enablement rejection of claims 29, 38-35, 48-50, 65-70, and 73-81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  As amended, claims 29, 38-44, 73-77 and 81 are drawn in relevant part to in relevant part to a method of detecting in a biomass material, at least two lignocellulosic polymers that are different from one another, the method comprising contacting one or more lignocellulosic polymer detection probes with the biomass material wherein the one or more lignocellulosic polymer detection probes comprises a plurality of probes comprising at least a first probe and a second probe, wherein the first probe comprises a first carbohydrate binding module (CBM) and a first reporter module, and the second probe comprises a second CBM and a second reporter module, wherein the first CBM and the second CBM are different from each other and first reporter module and the second reporter module are different from each other, and the first CBM and the second CBM each specifically binding to a different lignocellulosic polymer and the first reporter module and the second reporter module each comprising a respective fluorescent protein having a fluorescent spectral profile unique to a respective lignocellulosic polymer of the at least two lignocellulosic polymers, wherein the plurality of  proves are not an antibody or a fragment thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited and the structure of the detection CBMs that can specifically bind to any lignocellulosic polymer is structurally unlimited.  
	Claims 45 and 48 are drawn in relevant part to a method of determining the effectiveness of an industrial treatment on pulp or a paper product comprising:  contacting a lignocellulosic polymer detection probe with a biomass material said lignocellulosic polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	Claims 49-50 are drawn in relevant part to a method of determining a physical property of pulp or a paper product comprising contacting a lignocellulosic polymer detection probe with a pulp or paper product, said lignocellulosic polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof.  The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	Claims 65-70 and 78-80 are drawn in relevant part to a method of detecting a polymer, the method comprising contacting a polymer detection probe with a material, said polymer detection probe comprising a) a binding module that specifically binds to at least one lignocellulosic polymer and b) a reporter module that is spectroscopically detectable and wherein the binding module is a binding module polypeptide and the reporter module is a reporter module polypeptide that comprises a fluorescent protein and wherein the reporter module is not an antibody or a fragment thereof and wherein the binding module is not an antibody or a fragment thereof, wherein the binding module is a carbohydrate binding module (CBM) comprising CBM1, CBM2, CBM3, CBM3a, CBM4, CBM5, CBM6, CBM9, CBM10, CBM11, CBM12, CBM14, CBM15, CBM17, CBM18, CBM19, CBM20, CBM21, CBM25, CBM27, CBM28, CBM33, CBM48, CBM49, or any combination thereof. The specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed polymer probes capable of specifically binding any polymer are structurally unlimited.  The claims are sufficiently broad to encompass any polypeptide that can interact and specifically bind to any polymer and encompasses other molecules that are not polypeptides, such as any small molecules. 
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of probes that specifically bind to a polymer as encompassed by the claims, i.e. polypeptides comprising the amino acid sequence of SEQ ID NOs:  2, 6, 8, 10, 12, 14, 16, 18, 20, and 22 that bind cellulose.  Other than this working example, the specification fails to disclose any other working examples of polymer probes capable of specifically binding any polymer as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to said probes that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
RESPONSE TO REMARKS:  Beginning on p. 14 of applicants’ remarks, applicants in summary contend that as recited in the pending claims, the methods of the present invention each recite details of the polymer detection probe utilized in each of the methods.  Applicants contend and provide additional evidence that the binding properties of CBMS have been recognized and extensively studied and the claims are referring to limited structure and one skilled in the art would quickly and easily recognize the structure required of the claim.  Applicants contend that the Office is improperly reading limitations contained in the specification into the claims and contend that the claims do not encompass variant CBMs as alleged by the office.
	These arguments are found to be not persuasive because the genus of binding modules and modifications to CBMs that can bind to any polymer is highly variant and not limited to those disclosed in the specification.  The amount of experimentation to make and test each variant CBM capable of binding any polymer would be highly unpredictable and unnecessarily undue.  As stated in the rejection above, the specification discloses in paragraph 0061 that the CBM can be modified to bind to different polymers.  Accordingly, the CBMs claimed are interpreted as encompassing variants of said CBMs and therefore, the structure of said CBMs is unlimited.  MPEP 2173.01.I states “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)”.  In the instant case, paragraph 0061 of the specification sets forth what the term CBM is intended to encompass.  The examiner’s interpretation of the term “CBM” as it is recited in the claims is consistent with how the term is described in the specification.
Claim Rejections - 35 USC § 102
12.	The rejection of claims 29-31, 39-40, 44, 73-74, and 76-77 under 35 U.S.C. 102(a)(1) as being anticipated by Shoseyev et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) is withdrawn in view of applicants’ amendment to claim 29 to recite “one or more lignocellulosic polymer detection probes….specifically binding to a different lignocellulosic polymer”.
13.	The rejection of claims 29, 31, 39-40, 44, 73-74, and 76 under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020) is withdrawn in view of applicants’ amendment to claim 29 to recite “wherein the plurality of probes are not an antibody or fragment thereof”.
14.	The rejection of claims 29-31, 39-40, 44, and 73-76 under 35 U.S.C. 102(a)(1) as being anticipated by Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020) is withdrawn in view of applicants’ amendment to claim 29 to recite “one or more lignocellulosic polymer detection probes….specifically binding to a different lignocellulosic polymer” and to recite “wherein the one or more lignocellulosic polymer detection probes comprise the amino acid sequence of any one of SEQ ID NOs:  2, 6, 8, 10, and 12” in claim 75.
Claim Rejections - 35 USC § 103
15.	The rejection of claims 38 and 41-43 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020), Alvira et al. (Bioresource Technology, 2010; cited on IDS filed on 08/14/2020) and Young (Cellulose, 1994; cited on IDS filed on 08/14/2020) is withdrawn in view of applicants’ amendment to claim 29 to recite “one or more lignocellulosic polymer detection probes….specifically binding to a different lignocellulosic polymer”.
16.	The rejection of claim 81 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020), Day et al. (Chem. Soc. Rev., 2009; cited on IDS filed on 08/14/2020), and Blake et al. (Journal of Biological Chemistry, 2006; cited on IDS filed on 08/14/2020) is withdrawn in view of applicants’ amendment to claim 29 to recite “one or more lignocellulosic polymer detection probes….specifically binding to a different lignocellulosic polymer”.
17.	Claims 29, 38-44, 73-74, 76-77, and 81 are newly rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020), Day et al. (Chem. Soc. Rev., 2009; cited on IDS filed on 08/14/2020), Blake et al. (Journal of Biological Chemistry, 2006; cited on IDS filed on 08/14/2020), Alvira et al. (Bioresource Technology, 2010; cited on IDS filed on 08/14/2020) and Young (Cellulose, 1994; cited on IDS filed on 08/14/2020).  This new grounds of rejection is necessitated by applicants’ amendment to claim 29.
18.	With respect to claim 29, Shoseyov et al. teach a method for detecting a lignocellulosic polymer such as cellulose, comprising contacting a plurality of probes comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  Shoseyov et al. teach several examples of measuring dissociation constants of the probe to cellulose containing substrates such as Avicel and cotton (lignocellulose) [see Figure 9; Example 6]. Shoseyev et al. teach the method wherein the property measured is fluorescence [see Figure 11; column 20, lines 8-22], and wherein determining the type of the at least one polymer is cellulose [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22; Figure 9; Example 6].
	With respect to claims 38 and 41-43, Shoseyov et al. teach a method for detecting a lignocellulosic polymer such as cellulose, comprising contacting a probe comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  Shoseyov et al. teach several examples of measuring dissociation constants of the probe to cellulose containing substrates such as Avicel and cotton (lignocellulose) [see Figure 9; Example 6].
With respect to claims 39-40, Shoseyev et al. teach that cellulose types described as crystalline have a higher CBD binding capacity than highly processed cellulose that have lost much of their crystallinity (interpreted as correlates positively with at least one physical property) [see column 26, lines 43-67] and further teach that the cellulose-CBD fusion product allows for the detection of very low quantities of the substance of interest [see column 20, lines 23-59; Figures 4 and 5].  Furthermore, regarding the limitations “wherein the amount of lignocellulosic polymer measured correlates negatively or positively with at least one physical property of the biomass product” in claim 39 and “wherein the at least one physical property…” in claim 40, this language does not require steps to be performed or limit the claim to a particular structure and does not limit the scope of the claim. See MPEP 2106.C and 2111.04. Instead, the “wherein” clause merely recites a correlation between the amount of the polymer and its correlation to a physical property. 
With respect to claim 44, Shoseyev et al. teach the method wherein the probe comprises a plurality of probes [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].
	With respect to claim 73, Shoseyev et al. teach the method wherein the binding module polypeptide is fused directly to the reporter module [see column 4; column 20, lines 1-22].
	With respect to claim 74, Shoseyev et al. teach the method wherein the nucleic acid encoding the fusion protein encodes a cleavage site upstream of the N-terminal amino acid or downstream of the C-terminal amino acid of the second protein of the CBD fusion product (interpreted as a linker) [see column 6, top].
	With respect to claim 76, Shoseyev et al. teach the method wherein the binding module specifically binds to cellulose [see column 6, lines 24-28].
	With respect to claim 77, Shoseyev et al. teach the method wherein the probe comprises a plurality of probes binding crystalline cellulose and chitin [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].
	However, Shoseyev et al. does not teach the method of claim 29, wherein the first CBM and second CBM are different from each other and the first reporter module and the second reporter module are different from each, and the first CBM and the second CBM each specifically bind to a different lignocellulosic polymer; the method of claim 38, further comprising performing at least one treatment of the biomass material based on the amount of the at least two lignocellulosic polymers measured; the method of claims 41 and 77, further comprising dosing at least one enzyme based on the amount of at least two lignocellulosic polymers measured; the method of claim 42, further comprising adjusting mill speed based on the amount of at least two lignocellulosic polymers measured, or both; the method of claim 43, further comprising adjusting total water content of the biomass material based on the amount of at least two lignocellulosic polymers measured; and the specific fluorescent proteins and CBM polypeptides of claim 81.
	Pettersson et al. teach a method for detecting lignin comprising contacting a lignin specific antibodies to ball milled spruce wood pulp wherein the antibody binds to the lignin and contains a reporter alkaline phosphatase that cleaves p-nitrophenyl phosphate to be measured spectroscopically by absorbance [see Abstract; p. 152, column 2; p. 153, column 1].  Pettersson et al. teach the structure and chemical composition of pulp fiber surfaces influence significantly the properties of paper since this affects the bond formation between fibers and fiber fragments in a paper sheet (handsheet).  Variations in the degree to which the individual components are exposed on the fiber surfaces can be expected particularly in the case of mechanical and chemimechanical pulp.  A more precise knowledge of the chemical composition could facilitate optimization of mechanical and chemimechanical production processes and increase the possibility of modifying fiber surfaces to give the pulp and paper desirable properties [see p. 152, column 1, paragraph 1].
	Hilden et al. teach a method for determining the presence of cellulose comprising contacting lignocellulosic material with a  carbohydrate binding module from Phanerocate chrysosporium covalently labeled with fluorescein isothiocyanate to measure fluorescence (distinct wavelength) [see Abstract; p. 553, column 2 to column 1 of p. 554].  Hilden et al. teach the method of calculating the amount of binding of cellulose to the probe [see p. 555, column 2], and the measuring is performed before treatment by preparing spruce and birch samples using sledge microtome [see p. 555, column 1, bottom].  Hilden et al. also teach the binding of the CBM module to spruce depended on cutting angle and parallelity to the microtome knife suggesting that accessibility and microfibrillar orientation in the various layers may be important in CBM binding [see p. 556, column 2, paragraph 2].  Hilden et al. also teach that the constructed probe can be used for characterization and mapping of various delignification methods, with respect to cellulose exposure, in the pulp and paper industry [see p. 558, column 1, paragraph 1].
	Day et al. teach various examples of fluorescent proteins that have become essential tools for studies of cell biology and physiology and the characteristics of them as useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems [see Abstract].  Day et al. further teach several examples of fluorescent proteins such as eGFP, mCherry, mOrange2, and eCFP that have excitation peaks in the range of 350 nm to 700 nm and emission peaks in the range of 400 nm to 750 nm that can be fused to proteins to report the dynamic behaviors of the proteins their label [see p.4; p. 11-12; p. 14; p. 32, bottom].
	Blake et al. teach various types of CBMs, such as CBM1, CBM2a, CBM3a, CBM4-1, CBM17, CBM28, CBM9-2, and CBM10 that display differential binding to different cell types, tissue of the cell walls of plants such as amorphous and crystalline cellulose [see Abstract; p. 29321; p. 29322; p. 23926; Figure 1].
	Alvira et al. teach various treatment methods for the production of biofuels from lignocellulosic materials [see Abstract], and teach that current pretreatment research is focused on identifying, evaluating, developing and demonstrating promising approaches that primarily support the subsequent enzymatic hydrolysis of the treated biomass with lower enzyme dosages and shorter bioconversion times [see p. 4851, column 2].  Alvira et al. highlights key factors for effective pretreatment such as high yields for multiple crops, sites ages, harvesting times, highly digestible pretreated solid, no significant sugars degradation, minimum amount of toxic compounds, size reduction not required, operation in reasonable size and moderate cost reactors, non-production of solid-waste residues, effectiveness at low moisture content, obtaining high sugar concentration, fermentation compatibility, lignin recovery, and minimum heat and power requirements [see p. 4852, column 1-2].  Alvira et al. further teach factors that limit enzymatic hydrolysis such as cellulose crystallinity, cellulose degree of polymerization, surface area availability, lignin barrier (content and distribution), hemicellulose content, feedstock particle size, porosity, cell wall thickness, and change in accessibility with conversion [see p. 4852, column 2 bottom to p. 4853].  Alvira et al. further teach various pretreatment technologies that are used depending on the feedstock such as biological pretreatments with biomass degrading fungi, mechanical comminution using milling, chemical pretreatments such as alkaline and acid pretreatments, steam and hot water pretreatments [see p. 4854-4859].
	Young teach a comparison of chemical cellulose pulps prepared by the Kraft process or the sulfite process [see Abstract].  Young teach that the acidic process develops weak points in fibers which are magnified in tear strength losses [see Abstract].  Young further teach that in comparison to Kraft pulps, sulfite pulps are considerably lower in tear and burst strengths and somewhat lower in tensile index [see p. 108, paragraph 3].  Young highlights that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4]. 
	Before the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use multiple fluorescent CBM probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because Hilden et al. teach a cellulose binding module probe for determining the accessibility of cellulose in pulp wood and further teach that the constructed probe can be used for characterization and mapping of various delignification methods, with respect to cellulose exposure, in the pulp and paper industry.  Pettersson et al. teach a more precise knowledge of the chemical composition could facilitate optimization of mechanical and chemimechanical production processes and increase the possibility of modifying fiber surfaces to give the pulp and paper desirable properties. Blake et al. teach various types of CBMs, such as CBM1, CBM2a, CBM3a, CBM4-1, CBM17, CBM28, CBM9-2, and CBM10 that display differential binding to different cell types, tissue of the cell walls of plants such as amorphous and crystalline cellulose. Alvira et al. discusses various pretreatment methods and teach limiting factors to pretreatment methods to consider.  Young teach that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4].  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use different CBM probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because one of ordinary skill in the art would recognize that the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. could determine the presence and accessibility of different types of cellulose and lignin polymers from said probes to determine which pretreatment methods from the teachings of Alvira et al. and Young would be the most effective for subsequent downstream enzyme hydrolysis.  One of ordinary skill in the art would desire to do so in order to decrease cost and increase efficiencies of the overall pretreatment processes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
19.	The rejection of claims 45 and 48 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020), Day et al. (Chem. Soc. Rev., 2009; cited on IDS filed on 08/14/2020), Blake et al. (Journal of Biological Chemistry, 2006; cited on IDS filed on 08/14/2020), Alvira et al. (Bioresource Technology, 2010; cited on IDS filed on 08/14/2020) and Young (Cellulose, 1994; cited on IDS filed on 08/14/2020) is maintained for the reasons of record and the reasons set forth below.  
20.	With respect to claims 45 and 48, Shoseyov et al. teach a method for detecting a lignocellulosic polymer such as cellulose, comprising contacting a probe comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer at a specific wavelength [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  Shoseyov et al. teach several examples of measuring dissociation constants of the probe to cellulose containing substrates such as Avicel and cotton (lignocellulose) [see Figure 9; Example 6].
	However, Shoseyev et al. does not explicitly teach the method of claim 45, determining the effectiveness of an industrial treatment on the pulp or paper product based on the amount of the at least one lignocellulosic polymer detected and the specific fluorescent proteins and CBMs of claim 45.	
	Pettersson et al. teach a method for detecting lignin comprising contacting a lignin specific antibodies to ball milled spruce wood pulp wherein the antibody binds to the lignin and contains a reporter alkaline phosphatase that cleaves p-nitrophenyl phosphate to be measured spectroscopically by absorbance [see Abstract; p. 152, column 2; p. 153, column 1].  Pettersson et al. teach the structure and chemical composition of pulp fiber surfaces influence significantly the properties of paper since this affects the bond formation between fibers and fiber fragments in a paper sheet (handsheet).  Variations in the degree to which the individual components are exposed on the fiber surfaces can be expected particularly in the case of mechanical and chemimechanical pulp.  A more precise knowledge of the chemical composition could facilitate optimization of mechanical and chemimechanical production processes and increase the possibility of modifying fiber surfaces to give the pulp and paper desirable properties [see p. 152, column 1, paragraph 1].
	Hilden et al. teach a method for determining the presence of cellulose comprising contacting lignocellulosic material with a  carbohydrate binding module from Phanerocate chrysosporium covalently labeled with fluorescein isothiocyanate to measure fluorescence (distinct wavelength) [see Abstract; p. 553, column 2 to column 1 of p. 554].  Hilden et al. teach the method of calculating the amount of binding of cellulose to the probe [see p. 555, column 2], and the measuring is performed before treatment by preparing spruce and birch samples using sledge microtome [see p. 555, column 1, bottom].  Hilden et al. also teach the binding of the CBM module to spruce depended on cutting angle and parallelity to the microtome knife suggesting that accessibility and microfibrillar orientation in the various layers may be important in CBM binding [see p. 556, column 2, paragraph 2].  Hilden et al. also teach that the constructed probe can be used for characterization and mapping of various delignification methods, with respect to cellulose exposure, in the pulp and paper industry [see p. 558, column 1, paragraph 1].
	Day et al. teach various examples of fluorescent proteins that have become essential tools for studies of cell biology and physiology and the characteristics of them as useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems [see Abstract].  Day et al. further teach several examples of fluorescent proteins such as eGFP, mCherry, mOrange2, and eCFP that have excitation peaks in the range of 350 nm to 700 nm and emission peaks in the range of 400 nm to 750 nm that can be fused to proteins to report the dynamic behaviors of the proteins they label [see p.4; p. 11-12; p. 14; p. 32, bottom].
	Blake et al. teach various types of CBMs, such as CBM1, CBM2a, CBM3a, CBM4-1, CBM17, CBM28, CBM9-2, and CBM10 that display differential binding to different cell types, tissue of the cell walls of plants [see Abstract; p. 29321; p. 23926].
	Alvira et al. teach various treatment methods for the production of biofuels from lignocellulosic materials [see Abstract], and teach that current pretreatment research is focused on identifying, evaluating, developing and demonstrating promising approaches that primarily support the subsequent enzymatic hydrolysis of the treated biomass with lower enzyme dosages and shorter bioconversion times [see p. 4851, column 2].  Alvira et al. highlights key factors for effective pretreatment such as high yields for multiple crops, sites ages, harvesting times, highly digestible pretreated solid, no significant sugars degradation, minimum amount of toxic compounds, size reduction not required, operation in reasonable size and moderate cost reactors, non-production of solid-waste residues, effectiveness at low moisture content, obtaining high sugar concentration, fermentation compatibility, lignin recovery, and minimum heat and power requirements [see p. 4852, column 1-2].  Alvira et al. further teach factors that limit enzymatic hydrolysis such as cellulose crystallinity, cellulose degree of polymerization, surface area availability, lignin barrier (content and distribution), hemicellulose content, feedstock particle size, porosity, cell wall thickness, and change in accessibility with conversion [see p. 4852, column 2 bottom to p. 4853].  Alvira et al. further teach various pretreatment technologies that are used depending on the feedstock such as biological pretreatments with biomass degrading fungi, mechanical comminution using milling, chemical pretreatments such as alkaline and acid pretreatments, steam and hot water pretreatments [see p. 4854-4859].
	Young teach a comparison of chemical cellulose pulps prepared by the Kraft process or the sulfite process [see Abstract].  Young teach that the acidic process develops weak points in fibers which are magnified in tear strength losses [see Abstract].  Young further teach that in comparison to Kraft pulps, sulfite pulps are considerably lower in tear and burst strengths and somewhat lower in tensile index [see p. 108, paragraph 3].  Young highlights that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4]. 
	Before the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al.to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because Hilden et al. teach a cellulose binding module probe for determining the accessibility of cellulose in pulp wood and further teach that the constructed probe can be used for characterization and mapping of various delignification methods, with respect to cellulose exposure, in the pulp and paper industry.  Pettersson et al. teach a more precise knowledge of the chemical composition could facilitate optimization of mechanical and chemimechanical production processes and increase the possibility of modifying fiber surfaces to give the pulp and paper desirable properties.  Alvira et al. discusses various pretreatment methods and teach limiting factors to pretreatment methods to consider.  Young teach that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4].  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because one of ordinary skill in the art would recognize that the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. could determine the presence and accessibility of cellulose and lignin polymers from said probes to determine which pretreatment methods from the teachings of Alvira et al. and Young would be the most effective.  One of ordinary skill in the art would desire to do so in order to decrease cost and increase efficiencies of the overall pretreatment processes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 25 of applicants’ remarks, applicants in summary contend that the creation of a fusion protein would not be obvious to one of ordinary skill in the art as there are additional factors to be considered in successfully generating a functional fusion protein and utilizing it in the detection of substrates.  Applicants contend that the interaction of the fluorescent group with the CBM could reduce the affinity of the binding domain or the other way around without going through substantial research.  Applicants contend that not only the two moieties that are important, but the linker characteristics (including length and structure) that further play a decisive role.
	These arguments are found to be not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, fusion proteins of fluorescent moieties to CBMs were already known in the art as taught by Shoseyov et al. and Hilden et al.  Furthermore, Day et al. teach various examples of fluorescent proteins that have become essential tools for studies of cell biology and physiology and the characteristics of them as useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems.  To this end, MPEP 2143 states “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham”.  Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results.  While the examiner acknowledges that research would have to be performed to determine optimum fusion between a CBM and fluorescent moiety, this amount of research is within the level of one of ordinary skill in the art and one would need to only follow the teachings as set forth in Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to arrive at said probes. 
21.	The rejection of claims 49, 65-70, and 78-80 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020), Day et al. (Chem. Soc. Rev., 2009; cited on IDS filed on 08/14/2020), and Blake et al. (Journal of Biological Chemistry, 2006; cited on IDS filed on 08/14/2020) is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in order to address applicants’ amendment to the claims.
22.	With respect to claim 49, Shoseyov et al. teach a method for detecting a lignocellulosic polymer such as cellulose, comprising contacting a probe comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  Shoseyov et al. teach several examples of measuring dissociation constants of the probe to cellulose containing substrates such as Avicel and cotton (lignocellulose) [see Figure 9; Example 6].
With respect to claim 65, Shoseyev et al. teach a method for detecting a polymer such as cellulose, comprising contacting a probe comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  
	With respect to claim 66, Shoseyev et al. teach the method wherein the property measured is fluorescence [see Figure 11; column 20, lines 8-22].  
	With respect to claim 67, Shoseyev et al. teach the method of determining the type of the at least one polymer is cellulose [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22; Figure 9; Example 6].
	With respect to claim 68, Shoseyev et al. teach the method wherein the material comprises a blood sample [see column 7, lines 40-54].
	With respect to claim 69, Shoseyev et al. teach the method of determine at least one of a blood antigen [see column 7, lines 40-54; column 10, bottom].
With respect to claim 70, Shoseyev et al. teach the method wherein the probe comprises a plurality of probes [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].
	With respect to claim 78, Shoseyev et al. teach the method wherein the binding module specifically binds to cellulose [see column 6, lines 24-28].
	With respect to claim 79, Shoseyev et al. teach the method of determine at least one of a blood antigen [see column 7, lines 40-54; column 10, bottom].
	With respect to claim 80, Shoseyev et al. teach the method wherein the binding module specifically binds a blood antigen (protein) [see column 7, lines 50-54; column 10, bottom].
	However, Shoseyev et al. does not teach the specific fluorescent proteins and CBM polypeptides of claims 49 and 65.
	Pettersson et al. teach a method for detecting lignin comprising contacting a lignin specific antibodies to ball milled spruce wood pulp wherein the antibody binds to the lignin and contains a reporter alkaline phosphatase that cleaves p-nitrophenyl phosphate to be measured spectroscopically by absorbance [see Abstract; p. 152, column 2; p. 153, column 1].  Pettersson et al. further teach the method of calculating the amount and determining the amount of lignin on the surface of the material [see Abstract; Figure 1; p. 153, columns 1 bottom to column 2].  	
	Hilden et al. teach a method for determining the presence of cellulose comprising contacting lignocellulosic material with a  carbohydrate binding module from Phanerocate chrysosporium covalently labeled with fluorescein isothiocyanate [see Abstract; p. 553, column 2 to column 1 of p. 554].  Hilden et al. further teach wherein the CBM is CBM1 which is interpreted as reading on the sequence limitations of claims 75 and 76 given that the breadth of the claims encompasses any polypeptide that shares at least two contiguous amino acids with the claimed sequence [see p. 554, column 1].
	Day et al. teach various examples of fluorescent proteins that have become essential tools for studies of cell biology and physiology and the characteristics of them as useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems [see Abstract].  Day et al. further teach several examples of fluorescent proteins such as eGFP, mCherry, mOrange2, and eCFP that have excitation peaks in the range of 350 nm to 700 nm and emission peaks in the range of 400 nm to 750 nm that can be fused to proteins to report the dynamic behaviors of the proteins they label [see p.4; p. 11-12; p. 14; p. 32, bottom].
	Blake et al. teach various types of CBMs, such as CBM1, CBM2a, CBM3a, CBM4-1, CBM17, CBM28, CBM9-2, and CBM10 that display differential binding to different cell types, tissue of the cell walls of plants [see Abstract; p. 29321; p. 23926].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. to develop a method for detecting lignocellulosic polymers using CBMs fused to fluorescent proteins because Shoseyov et al., Pettersson et al. and Hilden et al. all teach methods for detecting lignocellulosic polymers using fluorescent tags on CBM modules.  Day et al. teach various fluorescent proteins that can be fused to proteins to report the dynamic behaviors of the proteins they label and are useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems.  Blake et al. teach various CBM proteins that have distinct specificities to cell walls of plants.  One of ordinary skill in the art desiring to detect various polymers in lignocellulosic material to access effectiveness of biomass processing methods would have a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because Day et al. acknowledges that fluorescent proteins can be useful to report the dynamic behaviors of the proteins they label and are useful reporters of the dynamic behaviors of proteins inside cells and describe how many different optical methods can be combined with the fluorescent proteins to provide quantitative measurements in living systems.  Depending on the component of the lignocellulosic material desired to detect, one of ordinary skill in the art would look to Blake et al. for different CBMs and be able to readily choose which CBM to use for the material that is being studied.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 28 of applicants’ remarks, applicants contend that the polymer detection probes recited in claims 49 and 65 include the same elements of claim 45 and should therefore further be withdrawn.
	This arguments is found to be not persuasive for the reasons set forth above regarding claim 45.
21.	The rejection of claim 50 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (US Patent 5,670,623, published 1997; cited on IDS filed on 08/14/2020) in view of Pettersson et al. (Nordic Pulp and Paper Research, 1988; cited on IDS filed on 08/14/2020), Hilden et al. (Biotechnology Letters, 2003; cited on IDS filed on 08/14/2020),  Day et al. (Chem. Soc. Rev., 2009; cited on IDS filed on 08/14/2020), and Blake et al. (Journal of Biological Chemistry, 2006; cited on IDS filed on 08/14/2020) as applied to claims 49, 65-70, and 78-80 above, and further in view of Alvira et al. (Bioresource Technology, 2010; cited on IDS filed on 08/14/2020) and Young (Cellulose, 1994; cited on IDS filed on 08/14/2020) is maintained for the reasons of record and the reasons set forth below.
23.	The relevant teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. as applied to claims 49, 65-70, and 78-81 are set forth above.
	With respect to claim 50, Shoseyov et al. teach a method for detecting a lignocellulosic polymer such as cellulose, comprising contacting a probe comprising a cellulose binding domain having a high affinity for crystalline cellulose and chitin fused to a reporter module that is spectroscopically detectable and measuring the presence of crystalline cellulose based on the binding of the probe to the polymer [see Abstract; Figure 11; columns 4-5; column 20, lines 8-22].  Shoseyov et al. teach several examples of measuring dissociation constants of the probe to cellulose containing substrates such as Avicel and cotton (lignocellulose) [see Figure 9; Example 6].
	However, the combination of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. do not teach the method of claim 50, wherein the at least one physical property comprises burst index, drainage rate, tear index, tensile index, or internal bond strength, or any combination thereof.
	Alvira et al. teach various treatment methods for the production of biofuels from lignocellulosic materials [see Abstract], and teach that current pretreatment research is focused on identifying, evaluating, developing and demonstrating promising approaches that primarily support the subsequent enzymatic hydrolysis of the treated biomass with lower enzyme dosages and shorter bioconversion times [see p. 4851, column 2].  Alvira et al. highlights key factors for effective pretreatment such as high yields for multiple crops, sites ages, harvesting times, highly digestible pretreated solid, no significant sugars degradation, minimum amount of toxic compounds, size reduction not required, operation in reasonable size and moderate cost reactors, non-production of solid-waste residues, effectiveness at low moisture content, obtaining high sugar concentration, fermentation compatibility, lignin recovery, and minimum heat and power requirements [see p. 4852, column 1-2].  Alvira et al. further teach factors that limit enzymatic hydrolysis such as cellulose crystallinity, cellulose degree of polymerization, surface area availability, lignin barrier (content and distribution), hemicellulose content, feedstock particle size, porosity, cell wall thickness, and change in accessibility with conversion [see p. 4852, column 2 bottom to p. 4853].  Alvira et al. further teach various pretreatment technologies that are used depending on the feedstock such as biological pretreatments with biomass degrading fungi, mechanical comminution using milling, chemical pretreatments such as alkaline and acid pretreatments, steam and hot water pretreatments [see p. 4854-4859].
	Young teach a comparison of chemical cellulose pulps prepared by the Kraft process or the sulfite process [see Abstract].  Young teach that the acidic process develops weak points in fibers which are magnified in tear strength losses [see Abstract].  Young further teach that in comparison to Kraft pulps, sulfite pulps are considerably lower in tear and burst strengths and somewhat lower in tensile index [see p. 108, paragraph 3].  Young highlights that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4]. 
	Before the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al.to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer physical properties detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because Hilden et al. teach a cellulose binding module probe for determining the accessibility of cellulose in pulp wood and further teach that the constructed probe can be used for characterization and mapping of various delignification methods, with respect to cellulose exposure, in the pulp and paper industry.  Pettersson et al. teach a more precise knowledge of the chemical composition could facilitate optimization of mechanical and chemimechanical production processes and increase the possibility of modifying fiber surfaces to give the pulp and paper desirable properties.  Alvira et al. discusses various pretreatment methods and teach limiting factors to pretreatment methods to consider.  Young teach that the importance of these differences affect the strength properties of paper, especially tearing strength [see p. 108, paragraph 4].  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., Blake et al., Alvira et al., and Young to use the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. to develop methods for determining the effectiveness of pretreatment methods and optimizing pretreatment methods based on the presence of a polymer detected by said probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. because one of ordinary skill in the art would recognize that the probes of Shoseyov et al., Pettersson et al., Hilden et al., Day et al., and Blake et al. could determine the presence and accessibility of cellulose and lignin polymers from said probes to determine which pretreatment methods from the teachings of Alvira et al. and Young would be the most effective.  One of ordinary skill in the art would desire to do so in order to decrease cost and increase efficiencies of the overall pretreatment processes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 29 of applicants’ remarks, applicants contend that claim 50 depends on claim 49 and should further be withdrawn.
	This arguments is found to be not persuasive for the reasons set forth above regarding claim 49.
Double Patenting
24.	The nonstatutory double patenting rejection of claims 30-31 over claims 1-46 of U.S. Patent No. 10,788,477 is withdrawn in view of applicants’ amendment to the claims to cancel claims 30-31.
25.	The nonstatutory double patenting rejection of claims 29, 38-45, 48-50, 65-70, and 73-81 over claims 1-46 of U.S. Patent No. 10,788,477 is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 12/21/2021. 
	RESPONSE TO REMARKS:  Beginning on p. 30 of applicants’ remarks, applicants contend that a Terminal Disclaimer is submitted.
	The examiner has reviewed the response filed on 06/20/2022 and found no such Terminal Disclaimer.  Accordingly, the rejection is maintained for the reasons already of record.
After Final Consideration Program 2.0
26.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
27.	Status of the claims:
	Claims 29, 38-45, 48-50, 65-70, and 73-81 are pending.
	Claims 29, 38-45, 48-50, 65-70, and 73-81 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656